           Case 2:19-cv-00164-cr Document 15 Filed 10/18/19 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                                   FOR THE                             2G/5 DC; , 8 PH 12: 09
                             DISTRICT OF VERMONT

NANCY M. HAYNES,                                  )
                                                  )
      Plaintiff,                                  )
                                                  )
              V.                                  )             Case No. 2:19-cv-164
                                                  )
SEAN HAGGERTY,                                    )
                                                  )
      Defendant.                                  )

  ENTRY ORDER DENYING PLAINTIFF'S MOTIONS FOR A TEMPORARY
      RESTRAINING ORDER AND A PRELIMINARY INJUNCTION
                        (Docs. 2 and 3)
      Pending before the court are the motions of Plaintiff Nancy M. Haynes for a
temporary restraining order and a preliminary injunction to prevent Defendant Sean
Haggerty from transferring, liquidating, or otherwise disposing of any of his assets.
(Docs. 2 and 3.) On October 1, 2019, the court held an evidentiary hearing on Plaintiffs
request for a temporary restraining order and for a preliminary injunction. Defendant did
not appear despite having been served with the Verified Complaint and the Plaintiffs
motions. At the hearing, Plaintiff testified to the facts alleged in the Verified Complaint.
The court asked Plaintiffs counsel to address whether controlling legal precedent
foreclosed Plaintiffs claim for injunctive relief by October 15, 2019. Plaintiff filed an
amended complaint on October 2, 2019, but did not timely file any supplemental briefing
in support of her requests for injunctive relief. The court's temporary restraining order
expired by its own terms on October 15, 2019.
       "A preliminary injunction is an extraordinary remedy never awarded as of right.
In each case, courts 'must balance the competing claims of injury and must consider the
effect on each party of the granting or withholding of the requested relief."' Winter v.
Natural Res. Def Council, Inc., 555 U.S. 7, 24 (2008) (internal citation omitted) (quoting
Amoco Prod. Co. v. Viii. of Gambell, 480 U.S. 531, 542 (1987)). "A party seeking a
           Case 2:19-cv-00164-cr Document 15 Filed 10/18/19 Page 2 of 5




preliminary injunction must generally show a likelihood of success on the merits, a
likelihood of irreparable harm in the absence of preliminary relief, that the balance of
equities tips in the party's favor, and that an injunction is in the public interest." ACLU v.
Clapper, 804 FJd 617, 622 (2d Cir. 2015). Unless the moving party seeks injunctive
relief against a government entity acting in the public interest, an injunction may also
issue where the movant can establish irreparable injury and "sufficiently serious
questions going to the merits of its claims to make them fair ground for litigation, plus a
balance of the hardships tipping decidedly in favor of the moving party." Otoe-Missouria
Tribe ofIndians v. NY. State Dep 't ofFin. Servs., 769 FJd 105, 110 (2d Cir. 2014)
(internal quotation marks omitted).
       "To establish irreparable harm, a party seeking preliminary injunctive relief must
show that 'there is a continuing harm which cannot be adequately redressed by final relief
on the merits' and for which 'money damages cannot provide adequate compensation."'
Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (quoting NY. Pathological &
X-Ray Labs., Inc. v. Immigration & Naturalization Serv., 523 F.2d 79, 81 (2d Cir. 1975)).
"A showing of irreparable harm is 'the single most important prerequisite for the issuance
of a preliminary injunction."' Faiveley Transp. MalmoABv. Wabtec Corp., 559 F.3d
110, 118 (2d Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d 227,234 (2d Cir.
1999)). The Second Circuit has directed district courts to "determine irreparable injury
by considering what adverse factual consequences the plaintiff apprehends if an
injunction is not issued, and then considering whether the infliction of those
consequences is likely to violate any of the plaintiffs rights." Time Warner Cable of
NY. C. v. Bloomberg L.P., 118 F .3d 917, 924 (2d Cir. 1997).
       Although preliminary injunctions are generally not available for injuries that can
be adequately compensated by an award of money damages, in 1999 the Second Circuit
recognized an insolvency exception to this rule, holding that irreparable harm may result
"where, but for the grant of equitable relief, there is a substantial chance that upon final
resolution of the action the parties cannot be returned to the positions they previously
occupied." Brenntag Int'/ Chems., Inc. v. Bank ofIndia, 175 F.3d 245,249 (2d Cir.

                                              2
           Case 2:19-cv-00164-cr Document 15 Filed 10/18/19 Page 3 of 5




1999). "For this reason, courts have excepted from the general rule regarding monetary
injury situations involving obligations owed by insolvents." Id. at 250.
       The United States Supreme Court rejected the insolvency exception in Grupo
Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 333 (1999)
(hereinafter, "Grupo Mexicano"). There, the Court reversed the Second Circuit's
conclusion that a preliminary injunction could properly issue to prevent a defendant from
disposing of its assets pending adjudication of a plaintiffs contract claim for money
damages. The Court grounded its decision on the historical powers of district courts,
observing that "the substantive rule [was] that a general creditor (one without a
judgment) had no cognizable interest, either at law or in equity, in the property of his
debtor, and therefore could not interfere with the debtor's use of that property." Id. at
319-20. It therefore held that courts must "follow the well-established general rule that a
judgment establishing the debt was necessary before a court of equity would interfere
with the debtor's use of his property." Id. at 321. The Court noted that:
       there is absolutely nothing new about debtors[] trying to avoid paying their
       debts, or seeking to favor some creditors over others--or even about their
       seeking to achieve these ends through sophisticated strategies[.] The law of
       fraudulent conveyances and bankruptcy was developed to prevent such
       conduct; an equitable power to restrict a debtor's use of his unencumbered
       property before judgment was not.
Id. at 322 (internal quotation marks, citation, and alteration omitted).
       The Court further observed that a preliminary injunction freezing assets on the
basis of a debt that had not been reduced to judgment "could render Federal Rule of Civil
Procedure 64, which authorizes use of state prejudgment remedies, a virtual irrelevance.
Why go through the trouble of complying with local attachment and garnishment statutes
when this all-purpose prejudgment injunction is available?" Id. at 330-31. The
availability of such an injunction would "radically alter the balance between debtor's and
creditor's rights which has been developed over centuries through many laws-including
those relating to bankruptcy, fraudulent conveyances, and preferences." Id. at 331.
"[S]uch a remedy might induce creditors to engage in a 'race to the courthouse' in cases


                                              3
           Case 2:19-cv-00164-cr Document 15 Filed 10/18/19 Page 4 of 5




involving insolvent or near-insolvent debtors, which might prove financially fatal to the
struggling debtor." Id. The Court concluded that "[e]ven when sitting as a court in
equity, [it had] no authority to craft a 'nuclear weapon' of the law like the one advocated
here[,]" id. at 332, and "[b]ecause such a remedy was historically unavailable from a
court of equity, we hold that the District Court had no authority to issue a preliminary
injunction preventing [the defendant] from disposing of its assets pending adjudication of
[the plaintiffs] contract claim for money damages." Id. at 333.
       The Second Circuit has interpreted Grupo Mexicano to limit a court's power to
enjoin the disposal of assets where the plaintiff has a claim for money damages at law,
and not a claim for equitable relief. See Gucci America, Inc. v. Weixing Li, 768 F.3d 122,
131 (2d Cir. 2014) ("Pursuant to Grupo Mexicano, then, district courts have no authority
to issue a prejudgment asset freeze pursuant to Rule 65 where such relief was not
'traditionally accorded by courts of equity."'). Here, Plaintiff seeks only money
damages. Any exception to Grupo Mexicano is thus inapplicable.
       Where a party fails to show "irreparable injury that would justify preliminary
injunctive reliefl,]" a request for a temporary restraining order or a preliminary injunction
must be denied. Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 64 (2d Cir. 2011) (affirming
denial of preliminary injunction where party alleged harm that was not imminent and
could be remedied by money damages); Westchester Fire Ins. Co. v. DeNovo
Constructors, Inc., 177 F. Supp. 3d 810, 814 (S.D.N.Y. 2016) (denying motion for
preliminary injunction to protect assets available to satisfy a judgment where plaintiff
failed to demonstrate irreparable harm). Because Plaintiff has not demonstrated
irreparable harm and because Grupo Mexicano applies without exception, the court need
not consider Plaintiffs likelihood of success on the merits.




                                              4
           Case 2:19-cv-00164-cr Document 15 Filed 10/18/19 Page 5 of 5




                                     CONCLUSION
       For the reasons stated above, Plaintiffs request for a temporary restraining order
and a preliminary injunction to protect her prospective ability to satisfy a judgment
against Defendant is DENIED.
SO ORDERED.                                                ,
                                                           (>t,
Dated at Burlington, in the District of Vermont, this   JL day of October, 2019.

                                                                  Christina Reiss, District Judge
                                                                  United States District Court




                                             5
